\¢®\lG\Ul-ILMN\~\

NNNNNNNNN¢-¢~v-\v-v-»-\v-r-¢»-»o-¢
®\IQ\Ul-AUNd-\¢\¢®`IG\UIAMN*-‘©

Jennifer M. Granger (SBN 172745)
Attorney at Law

P.O. Box 2514

Nevada City, CA 95959

530-470-0328 phone/530-264-7752 fax

Attomey for Defendant, Jose Gregorio Luna

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

P/aimi/f CASE No.:

2:18-CR-00057-JAM

 

 

 

 

STIPULATION AND
[29.020$5495 oRDER To
ALLOW DEFENDANT TO
TRAV EL TO THE DOMlNlCAN
REPUBLIC
JOSE GREGORIO LUNA,
Defendant.
STIPULATION

Plaintiff, United States of A,merica, by and through its counsel, Assistant United States
Attomey Justin L. Lee, and Defendant, Jose Gregorio Luna, by and through his counsel
Jennifer M. Granger, hereby stipulate that Mr. Luna may, with the permission of his pretrial

services ofticer, and pursuant to such conditions as required by his pretrial services officer,

STlPULATlON AND ORDER REGARD[NG TRAVEL TO DOMlNlCAN REPUBLlC l

 

 

 

_\

ravel to Santo Domingo, Dominican Republic on November 8, 2018 through November 16.
2018 to attend the funeral of his grandfather then travel back to the United States.

Mr. Luna has been on pre-trial release since March 23, 2018 and has complied with all
terms and conditions of his release.

It is further stipulated that pre-trial services shall return Mr. Luna’s passport to him any
time on or after the date of this Order to permit Mr. Luna to travel to the Dominican Republic

on November 8, 2018. Mr. Luna must return to the United States no later than November 16,

\o%\lQ\U\D~L»)N

NNNNNNNNNd-‘r-¢)-*r-¢r-¢»-¢»-\-»-¢
®~JG\UIB~LMNF-*Q\Q®`IG\U\-BUN~O

 

 

2018 and must check in with and surrender his passport to his pretrial services officer within

24 hours of his return to the United States, but in no event no later than November 18, 2018.

Accordingly, the parties respectfully request the Court adopt this proposed stipulation

IT IS SO STIPULATED.

Dated: November 8, 2018

Dated: November 8, 2018

IT IS SO ORDERED:

Dated: November 8, 2018

McGREGOR W. SCO'I`T
United States Attorney

: /s/ JUSTIN L. LEE

JUSTIN L. LEE
Assistant United States Attorney
(As authorized on November 8, 2018)

LAW OFFICES OF JENNIFER M. GRANGER

: /s/ JENNIFER M. GRANGER

JENNIFER M. GRANGER
Attomey for Defendant Jose Gregorio Luna

/t/lcV/L/ Q/%U/~/>

 

CAROLYN DELANEY
UNITED STATES MAGISTRATE JUDGE

STlPULATlON AND ORDER REGARDING TRAVEL TO DOMlN,ICAN REPUBLIC 2

 

 

 

